DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method of forming a wagering contract and a method of determining financial obligations using probability.  
This judicial exception is not integrated into a practical application because:
(a) It does not improve the functioning of a computer or to any other technology or technical field; 
(b) Applying the judicial exception does not effect a particular treatment or prophylaxis for a disease or medical condition;
(c) Do not apply the judicial exception with, or by use of a particular machine;
(d) It does not effect a transformation or reduction of a particular article to a different state or thing;
(e) It does not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the exception to a particular technological environment such that the claims as a whole are more than a drafting effort designed to monopolize the exception.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as described in Applicant’s specification, the gaming system and electronic gaming machine (including display device, player input interface, game controller, and computer-readable medium) as well as the player tracking system server are generic computers or parts thereof. Though not claimed, the network is a generic network.
[0017] FIG. 1 illustrates several different models of EGMs which may be networked to various gaming related servers. Shown is a system 100 in a gaming environment including one or more server computers 102 (e.g., slot servers of a casino) that are in communication, via a communications network, with one or more gaming devices 104A-104X (EGMs, slots, video poker, bingo machines, etc.) that can implement one or more aspects of the present disclosure. The gaming devices 104A-104X may alternatively be portable and/or remote gaming devices such as, but not limited to, a smart phone, a tablet, a laptop, or a game console. Gaming devices 104A-104X utilize specialized software and/or hardware to form non-generic, particular machines or apparatuses that comply with regulatory requirements regarding devices used for wagering or games of chance that provide monetary awards.

[0018] Communication between the gaming devices 104A-104X and the server computers 102, and among the gaming devices 104A-104X, may be direct or indirect using one or more communication protocols. As an example, gaming devices 104A-104X and the server computers 102 can communicate over one or more communication networks, such as over the Internet through a website maintained by a computer on a remote server or over an online data network including commercial online service providers, Internet service providers, private networks (e.g., local area networks and enterprise networks), and the like (e.g., wide area networks). The communication networks could allow gaming devices 104A-104X to communicate with one another and/or the server computers 102 using a variety of communication-based technologies, such as radio frequency (RF) (e.g., wireless fidelity (WiFi®) and Bluetooth®), cable TV, satellite links and the like.

Note that Applicant’s contention in the specification that these computers are non-generic “particular machines” is not supported by the specification or the state of the art. The use of these type of computers with the necessary software to comply with laws and regulations concerning gambling are well-know, routine, and conventional in the art. (See ¶ 0044 of Aoki et al., United States Pre-Grant Publication 2015/0065224)
Since the Alice decision, implementation of an abstract idea on generic computers is not patent-eligible without “significantly more.” Neither the abstract idea itself nor parts of the abstract idea can supply “significantly more” than the abstract idea. As written, current claims are drawn to an abstract idea with essentially the words “implement it” on a generic computer appended thereto. As such, the claims are not patent-eligible. 
A thorough analysis or each and every limitation of each and every claim, both individually and as a part of an ordered combination shows that the claims are not patent-eligible under 35 USC §101.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 & 14-20 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Johnson et al. (United States Pre-Grant Publication 2014/0024442)
Claim 1:  Johnson teaches an electronic gaming system (200) including at least one display device (100), a player input interface (305), a game controller (301) and a tangible, non-transitory, computer-readable medium (303), storing instructions, which, when executed by the game controller, cause the game controller to at least receive a wager amount of a first currency at the player input interface. (¶ 0045 – currency amount converted to credits and wagered on the game.) The processor causes a first electronic game (103) to be displayed on the at least one display device. (Fig 2 shows display of the first game on reel depictions (204). The controller determines, based on a first random number generator (RNG) call, an outcome of the first electronic game. (¶ 0034) The processor determines, based at least on the outcome of the first electronic game, the wager amount, and a first pay table, whether to display a primary award including the first currency. (¶ 0034) The processor determines, based on a second RNG call and a second pay table, that a secondary award is to be displayed on the at least one display device. (The Abstract teaches randomly determining the number of secondary currency units to be awarded. (See also ¶ 0028, which teaches independent RNGs.)  ¶ 0040 details the use of a pay table for determining the secondary award (i.e., the award of the secondary currency).) Johnson’s secondary award includes a secondary currency different from the first currency (i.e., “Bonus Bucks”, Fig 1B, 151).  The processors cause display of the secondary award on the at least one display device (Fig 1A, 113 & 111), the secondary award comprising the secondary currency.
Claim 2:  The instructions further cause the game controller to receive an input of secondary currency at the player input interface, wherein the input of secondary currency causes an additional feature to be activated for at least one future play of the first electronic game. ¶ 0024 discusses using the secondary currency to purchase an icon that appears on the screen during the first electronic game. This is an additional feature that adds to the game.
Claim 3:  The instructions further cause the game controller to receive an input of secondary currency at the player input interface, wherein the input of secondary currency causes an additional feature to be activated for at least one future play of a second electronic game, wherein the second electronic game is different from the first electronic game. ¶ 0024 teaches that the icon may be activated in a bonus game (i.e., “during bonus option play”). The bonus game is different from the first game.
Claim 4:  The instructions further cause the game controller to execute the second electronic game at an electronic gaming machine (EGM). (¶ 0024 teaches displaying the icon during the bonus game on the gaming machine. This means that the bonus game must be executed on the gaming machine.)
Claim 5:  The instructions further cause the game controller to configure the secondary currency for use in virtual electronic gaming environments (i.e., in a virtual amusement park – ¶ 0018) and land-based electronic gaming environments (i.e., on the gaming machine). 
Claim 6:  There is a player tracking system server (¶ 0045), wherein the player tracking system server is configured to track an amount of secondary currency in a player account of a player and transmit an amount of secondary currency in the player account to at least one of an EGM and an end user device. (¶ 0022)
Claim 7:  The instructions further cause the game controller to receive an input of secondary currency at the player input interface, wherein the secondary currency is inputted as a wager amount for at least one future play of an electronic game different from the first electronic game. The user may play games in the virtual amusement park. (¶ 0024)
Claim 8:  The instructions further cause the game controller to present secondary currency to a player on a periodic basis. ¶ 0023 teaches awarding Bonus Bucks (i.e., direct wins) at the initiation of the base game. This is considered to be periodic award of the secondary currency because it occurs at the beginning of each game.
Claim 9:  The instructions further cause the game controller to present secondary currency to a player upon a predetermined number of plays of the first electronic game being played. As noted in connection with claim 8, The secondary currency may be awarded at the beginning of each game. This is presenting secondary currency to a player upon a predetermined number of plays of the first electronic game being played.
Claim 10:  The instructions further cause the game controller to present secondary currency to a player upon the player playing the first electronic game for a predetermined amount of time. The amount of time is zero – the secondary currency is awarded at the start of each game. (See claim 8.)
Claim 11:  The instructions further cause the game controller to present secondary currency (i.e., Bonus Bucks) to a player based on an outcome of a bonus game (i.e., secondary game). (¶ 0028)
Claim 12:  The instructions further cause the game controller to determine an amount of secondary currency included in the secondary award, wherein the amount of secondary currency is determined based at least in part on a second wager amount of the secondary currency placed by a player. (¶ 0016 states that the number of projectiles, which represent chances to win the secondary currency, may be dependent on the amount wagered. Thus, the amount of secondary currency won may be based, at least in part, by the amount wagered because the amount awards is dependent (at least in part) on the number of chances a player has to win the secondary currency.) Also ¶ 0023 discloses that the number of Bonus Bucks awarded may be based directly on the amount wagered.
Claim 14: The instructions further cause the game controller to receive an input of secondary currency at the player input interface, wherein the input of secondary currency enables at least one additional spin during play of a bonus game. The Bonus Bucks may be used to purchase plays of a secondary game. (¶ 0027) Thus, they may buy additional “spins” of a bonus game.
Claim 15: The instructions further cause the game controller to receive an input of secondary currency at the player input interface, wherein the input of secondary currency enables re-play of an entire bonus game. A player may replay the same bonus game any number of times by paying for it as described in ¶ 0027.
Claim 16: The instructions further cause the game controller to receive an input of secondary currency at the player input interface, wherein the input of secondary currency enables improved return to player (RTP) of the first electronic game. ¶ 0028 taches wagering secondary credits on the play of the game. This increases return to player because it give the player an opportunity to win without paying money for the game.
Claim 17:  The instructions further cause the game controller to receive an input of secondary currency at the player input interface, wherein the input of secondary currency triggers initiation of a bonus game. The player may buy play of games at a “virtual amusement park” using the secondary currency.  (¶ 0027) These games are “bonus games.”
Claim 18:  The instructions further cause the game controller to analyze an amount of secondary currency accumulated by a player and present an additional award to the player upon determining that the player has accumulated a predetermined amount of secondary currency. The player is awarded a play of a bonus game (an additional award) upon achieving a Bonus Buck threshold. (¶ 0025 & 0027)
Claim 19:  The instructions further cause the game controller to determine to display the secondary award including the secondary currency (Fig 1A, 111), wherein the secondary currency is usable in at least one other electronic game. (¶ 0027)
Claim 20: The instructions further cause the game controller to determine to display the secondary award (Fig 1A, 111) based further on the outcome of the first electronic game. (¶ 0023 teaches a trigger outcome in the base game that allows for the accumulation of additional Bonus Bucks.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached for additional games with secondary currency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/            Primary Examiner, Art Unit 3799